IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE


STATE OF WASHINGTON,
                                                  No. 70234-3-1
                        Respondent,
                                                                                      ro
                                                  UNPUBLISHED OPINION
                   v.



KHAIRA. SIDDIQ,
                                                  FILED:    MAY 1 2 20H
                        Appellant.


       Per Curiam — Khair Siddiq appeals his conviction for second degree assault,
arguing that the court erred in refusing a "to-convict" instruction that required the State
to prove the absence of self-defense. But Siddiq concedes that the court gave a
separate instruction regarding the State's burden of proof on self-defense and that our
Supreme Court approved that procedure in State v. Hoffman, 116 Wash. 2d 51, 109, 804
P.2d 577 (1991) (to-convict instruction need not contain the absence of self-defense so
long as a separate instruction informs the jury of the State's burden of proof). Although
Siddiq argues that Hoffman is inconsistent with subsequent cases and should not be
followed, none of the cited cases question Hoffman's holding, which is binding on this
court. State v. Gore, 101 Wash. 2d 481, 487, 681 P.2d 227 (1984).

       Affirmed.

                               FOR THE COURT: